:Dec?+ek       23,~'1947 '. "
                                  :




  Hon. Ceoo ,H. Sheppard
  Comptroller of Public'Accounts
  Austin, Texas
                           Opinioa,No. v-461
                            Re:        The designation of the
                                       "station" of a State
                                       employee as affecting
                                       reimbursement.of trav-
                                      .el expenses.
  De&Sir:
                                                                 . .

             Reference'.&3made'to your .letter of.October 20,.
   requesting the opinion of..'thisoffice ~cdnderning the au'
   thority of the State, So11 Conservatioq.Board.to designate
   as the *headquarters" of an-employee,a .place at which no
   official duties are expected 'tobe p.erformsd.,
         .''
             Section'2 (1i)b of thengeneral provisions    ap-
   pendsd't6 Senate B&No.     391, Regular Sessiqn,'.50thLeg-
.' islature; 1947, being,the General Appropriations Bill
   for State departments and,agencies, provides:
             Vhe Comptroller shall not pay,:and~'.    ,.
       no State officer or employee of any of the
       departments or other,agencies of the govern-
       ment shaU include~.inhls.traveling expense
       ,acCount any amounts for meals and/or l.odging
        incurred~within the city or town where such
        officer or such employee is stationed. .Such
        e~mploye~es
                  as are-stationed away from their :
       main office or headquarters who';arenot al-
        lowed traveling expenses where so stationed
        shall be allowed such expenses uhen called
        to their main office."
            The'words "station" and rheadquartersn in the
  above rider are not used in any technical sense, but In
  the ordinary accepted meaning0 (Revised Civil Statutes,
  Article 10, Subsection .l); Giving to these words their
  ordinary meaning, in the light.of:.thecontext, the word
    .



Hon. Geo. H.'Sheppbrd, Page 2   v-461


 "headquarters" contemplates the principal office of the
 agency employing the individual in question, while the
word 18station11contemplates the place where the~em-
 ployee is required bylaw to perform his duties, or
where he is by authority of law given a place at which
he is to perform his duties, and from and to which he
 shall go as his duties require. The purpose of sta-
tioning officers and employees in connection with the
 discharge of their duties is to afford the most econom-
 ical and effective means of servicing the State's bus-
 iness throughout the entire.geographic limits of the
 State. The place,at which the employee .is "stationed"
 does not necessarily mean the employee's,ordinary home,
 although an employee might be stationed at his-ordi-
 nary residence if the placing authority thought it ad-
 visable that the employee discharge his official duties
 at or from that location. Such:place of,"stationing"
 cannot be considered synonymous with the term "head-
 quarters". The headquarters'for Texas State Soil Con-
.servation hoard is .$a;Temple, whereas.it appears that
 the Board has district superviso,rswho are "etationedn
 at variouscitiesthroughout    the .State: :
                     .
           It .is not contemplated.thatthe st,ationingof
.an employeo must be:p.e.rmanentfor any definite period
 of time. It is sufficient that there be a manifesta-
 tion of an Intention%&; definite placement, as distin-
 guished from a direction forthe performance of a
 single isolated serv~ice..The stationing might be'ex--
 pressly temporary or it might be expressly permanent at
 the discretion of the placing authority, and the in-
 tention of the placem~entauthority in.stationing its
 employees would be'a governing factor. A temporary
 stationing might be changed to another temporary sta-
 tioning or to a permanent one, and even.a '!permanent"
 station would be only relatively so,:indicating a sta-
 tioning with no present stated limitationas to dura-
 tion.
           No stationing of an emp1oyee.i.scontemplated
 except that which has connection with the discharge of
.officicl duties of the employee. In'other words, the
 station of an employeo means the place from.which he
 officially operates and towhich he returns in the
 dischar~geof the duties of his employment. It is our
 opinion that the Texas Soil Conservation Board is not
 authorized to designate as the station of an employee
 a place at which'or from which no official,duties are
                                 i    i,~
          .,
    shone Geo; Ri~~Sheppard,Page'3~'.Y-461'.     ,'
                                                 '..

                          .,
    expected to be performed. It'is authorized to desig-
    .nate,the place from which Its district supervisors will;
    operate in their assigned territories, but it.is with-
    out authority to designate'as~the ,station of an em-
    ploye~ea place at which;no official functionsare con-
    ~templated,. :
               xe shall not endeavor to-apply the~opinions
     above enunciated to any given fact situation, ,aswe .'
    .trust you will have no difficulty in establishing the
    .necessary.,factsto'which theseprinciples may be ap-
     plied.
                            SUIQ??RY
              The.T.exasState~.SoilConservation'Board
         is not authorized to designate as the *'SW,-           . .
         tion?of an employeesa'place at.which no of-
         ficial duties are expec.ted~tobe performed,~
         but it 'is authorized%to designatessuch place :
         from which its employees willoperate offic.i- ._,
         allv in the performance,oE',theircontemplat- _
                        .',

                               .".   ...Yp&s ~very~truly,
                                : ATTORNEY G&RAL,GF    TEXAS
                                           .'

                                 :By.&TJ&&‘jJ&
                                          David B. Irons
                                     Administrative Assistant

    DBI:bb



                                                       .~
                                  Joe R. Greenhill;
                        :       ~'Executive Assistant
                                  ATTORNEY ~GENERAL'




.